           Case 1:17-cv-00747-LM Document 220 Filed 06/15/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE



D’Pergo Custom Guitars, Inc.

      v.                                                 Civil No. 17-cv-747-LM

Sweetwater Sound, Inc.




                     SECOND ORDER ON JURY SELECTION


      Jury selection in the above-captioned matter will be conducted as follows:

      1.      Size of Jury: Ten jurors (and no alternates) will be seated.
              Barring excusal pursuant to Rule 47(c), all jurors shall participate in
              the verdict. The verdict shall be unanimous and no verdict shall be
              taken from the jury if its number is reduced to fewer than six members
              unless the parties agree otherwise, which agreement would be subject
              to court approval.

      2.      Standard voir dire: Once the jury venire is seated in the courtroom,
              the court will briefly describe the case, have counsel introduce
              themselves and their clients, read the names of potential witnesses, and
              ask the court’s “standard” voir dire questions as may be supplemented
              upon request of the parties.

      3.      Random selection and initial excusals for cause: During the
              court’s voir dire, the deputy clerk will be randomly drawing 16 jurors.
              Upon completion of the voir dire, the deputy clerk will announce the
              names of all 16 jurors who will come in order and take a seat in the jury
              box. The jury clerk will be checking with each juror to see who needs to
              speak with the judge or who answered “yes” to any of the questions.
              The first juror with a question will approach side bar for examination
              by the court, counsel, and potential challenge for cause by counsel. If
              the juror is found qualified (that is, not excused for cause), the juror will
              resume their seat in the jury box. If the juror is excused for cause, the
              deputy clerk will then draw another name from the box. That juror will
              be asked whether or not they need to speak with the judge. If so, that
           Case 1:17-cv-00747-LM Document 220 Filed 06/15/21 Page 2 of 2




              juror will approach side bar. If not, that juror will fill the empty seat in
              the jury box. This process will continue until there are 16 qualified
              jurors.

      4.      Peremptory challenges: After all requests for excusal for cause have
              been addressed, counsel may then exercise their peremptory challenges
              against the qualified panel. Each party is entitled to three
              peremptory challenges.

      5.      Empanel the Jury: After the peremptory challenges, the Deputy
              Clerk will empanel the necessary number of jurors, in this case, ten,
              and will excuse the remainder of the jury venire.

      SO ORDERED.


                                          ___________________________________
                                          Landya McCafferty
                                          United States District Judge


June 15, 2021

cc: Counsel of Record.
